Case 5:19-cv-02026-JAK-SP Document 30 Filed 06/04/20 Page 1 of 2 Page ID #:197


                                                                  JS-6
  1
  2
                                                                  6/4/2020
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT

  9                    CENTRAL DISTRICT OF CALIFORNIA

10    SANDVIK INTELLECTUAL                      CASE NO. 5:19-cv-2026 JAK (SPx)
      PROPERTY AB, SANDVIK SRP AB,
11                                              ORDER APPROVING JOINT
      and SANDVIK MINING &                      STIPULATION OF DISMISSAL
12    CONSTRUCTION USA LLC,                     WITHOUT PREJUDICE (DKT.
                                                29)
13                      Plaintiffs,
14         v.
15    KIMBALL EQUIPMENT COMPANY
      and CRUSHER WEAR PARTS,
16                  Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
Case 5:19-cv-02026-JAK-SP Document 30 Filed 06/04/20 Page 2 of 2 Page ID #:198



  1         Plaintiffs Sandvik Intellectual Property AB, Sandvik SRP AB, and Sandvik
  2   Mining & Construction USA LLC (collectively, “Plaintiffs”) and Defendant
  3   Kimball Equipment Company and Crusher Wear Parts (“Defendant”) through their
  4   attorneys of record, and pursuant to Fed. R. Civ. P. 41(a)(2), filed a joint stipulation
  5   of dismissal, without prejudice (the “Stipulation”). Having considered the
  6   Stipulation, and finding that good cause exists, the Court hereby approves the
  7   Stipulation and hereby orders as follows:
  8         (1)    this action and Plaintiffs’ claims for relief that were asserted against
  9   Defendant in this case are hereby dismissed without prejudice; and
10          (2)    each party will bear its own costs, expenses, and attorneys’ fees
11    incurred in connection with this case.
12          IT IS SO ORDERED.
13
14
15    Dated: June 4, 2020              _________________________________
16                                          John A. Kronstadt
                                            United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
                     [PROPOSED] ORDER GRANTING JOINT STIPULATION OF
                              DISMISSAL WITHOUT PREJUDICE
